Exhibit 10.5
PLAN OF MERGER
     THIS PLAN OF MERGER, dated as of June 11, 2010, (the “Plan”) is made and
entered into by and among SIGNATURE GROUP HOLDINGS, INC., a Nevada corporation
(“MergerCo”), 175 N. Riverview Drive, Anaheim Hills, CA 92808 and FREMONT
GENERAL CREDIT CORPORATION, a California corporation (“FGCC”), 2727 East
Imperial Highway, Brea, CA 92821. MergerCo is sometimes referred to as the
“Surviving Corporation.” MergerCo and FGCC are sometimes hereinafter
collectively referred to as the “Constituent Corporations.” IN CONSIDERATION of
the mutual covenants and agreements herein contained and for the purpose of
setting forth the terms and conditions of said merger and such other provisions
as are deemed necessary or desirable, the parties hereto have agreed and do
hereby agree as follows:
ARTICLE I
MERGER AND NAME OF SURVIVING CORPORATION
     On the effective date of the merger, FGCC and MergerCo shall cease to exist
separately and FGCC shall be merged with and into MergerCo, which is hereby
designated as the Surviving Corporation, the name of which on and after the
effective date of the merger shall remain “Signature Group Holdings, Inc.”.
ARTICLE II
TERMS AND CONDITIONS OF MERGER
     The terms and conditions of the merger are (in addition to those set forth
elsewhere in this Plan) as follows:
     (a) On the effective date of the merger:
          (1) FGCC shall be merged into MergerCo to form a single corporation,
and MergerCo shall be and is designated herein as the Surviving Corporation.
          (2) The separate existence of FGCC shall cease.
          (3) The Surviving Corporation shall have all the rights, privileges,
immunities and powers, and shall be subject to all duties and liabilities of a
corporation organized under the laws of the state of Nevada.
          (4) The Surviving Corporation shall thereupon and thereafter possess
all the rights, privileges, immunities and franchises of a public, as well as of
a private, nature of FGCC, and all property, real, personal and mixed, and all
debts due of whatever account, including subscriptions to shares and all other
choses in action, and all and every other interest of or belonging to or due to
FGCC shall be taken and deemed to be transferred to and vested in the Surviving
Corporation without further act or deed. The title to any real estate or any
interest herein vested in FGCC shall not revert or be in any way impaired by
reason of the merger. The Surviving Corporation shall thenceforth be responsible
and liable for all the liabilities and obligations of FGCC. Any claim existing
or action or proceeding pending by or against FGCC may be prosecuted as if the
merger had not taken place, or the Surviving Corporation may be substituted in
place of FGCC. Neither the rights of creditors nor any liens on the property of
FGCC shall be impaired by the merger. Notwithstanding the foregoing, all
intercompany claims

 



--------------------------------------------------------------------------------



 



and obligations of MergerCo and FGCC shall be eliminated upon the effective date
of the merger.
     (b) On the effective date of the merger, the board of directors of the
Surviving Corporation and the members thereof shall be and consist of the
members of the board of directors of MergerCo as of even date therewith, to
serve thereafter in accordance with the bylaws of the Surviving Corporation and
until their respective successors shall have been duly elected and qualified in
accordance with such bylaws and the laws of the state of Nevada.
     (c) On the effective date of the merger, the officers of the Surviving
Corporation shall be and consist of the officers of MergerCo as of even date
therewith, such officers to serve thereafter in accordance with the bylaws of
the Surviving Corporation and until their respective successors shall have been
duly elected and qualified in accordance with such bylaws and the laws of the
state of Nevada. If, on the effective date of the merger, a vacancy shall exist
in the board of directors or in any of the offices of the Surviving Corporation,
such vacancy may be filled in the manner provided in the bylaws of the Surviving
Corporation and the laws of the state of Nevada.
ARTICLE III
MANNER AND BASIS OF CONVERTING SHARES OF STOCK
     The shares of FGCC shall be surrendered to and cancelled by the Surviving
Corporation upon the effective date of the merger. The shares of MergerCo common
stock issued and outstanding shall remain issued and outstanding as shares of
common stock of the Surviving Corporation.
ARTICLE IV
ARTICLES OF INCORPORATION AND BYLAWS
     (a) The articles of incorporation of MergerCo, shall, on the merger
becoming effective, constitute the articles of incorporation of the Surviving
Corporation, unless and until amended in the manner provided by law.
     (b) The bylaws of MergerCo shall, on the merger becoming effective, be and
constitute the bylaws of the Surviving Corporation until amended in the manner
provided by law.
ARTICLE V
OTHER PROVISIONS WITH RESPECT TO MERGER
          This Plan shall be submitted to the board of directors and
shareholders of FGCC and to the board of directors of MergerCo to the extent
required by the laws of the states of Nevada and California, as applicable.
After the approval or adoption of this Plan in accordance with the requirements
of the laws of the states of Nevada and California, as applicable, all required
documents shall be executed, acknowledged, certified, filed and recorded in
accordance with all requirements of the states of Nevada and California, as
applicable.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE VI
APPROVAL AND EFFECTIVE DATE OF THE MERGER;
MISCELLANEOUS MATTERS
     (a) In order to aid the parties in establishing a date certain for
effectiveness of the merger for accounting and other purposes, the merger shall
be deemed to have become effective on filing of articles of merger, setting
forth the information required by and executed and certified in accordance with
the laws of the states of Nevada and California with the Secretary of State of
the State of Nevada and with the Secretary of State of the State of California,
and each such office shall have issued a certified copy reflecting such filing.
     (b) If, at any time, the Surviving Corporation shall deem or be advised
that any further grants, assignments, confirmations or assurances are necessary
or desirable to vest, perfect or confirm title in the Surviving Corporation, of
record or otherwise, to any property of FGCC acquired or to be acquired by, or
as a result of, the merger, the officers and directors of FGCC or any of them
shall be severally and fully authorized to execute and deliver any and all such
deeds, assignments, confirmations and assurances and to do all things necessary
or proper, so as to best prove, confirm and ratify title to such property in the
Surviving Corporation and otherwise carry out the purposes of the merger and the
terms of this Plan.
     (c) For the convenience of the parties and to facilitate the filing and
recording of this Plan, any number of counterparts hereof may be executed, and
each such counterpart shall be deemed to be an original instrument and all such
counterparts together shall be considered one instrument.
     (d) This Plan cannot be altered or amended except pursuant to an instrument
in writing signed on behalf of the parties hereto.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Constituent Corporation has caused this Plan to be
executed, all as of the date first above written.

                  SIGNATURE GROUP HOLDINGS, INC.
 
           
 
  By:   /s/ Richard A. Sanchez    
 
           
 
  Name:   Richard A. Sanchez    
 
  Title:   Interim President and    
 
      Interim Chief Executive Officer    
 
                FREMONT GENERAL CREDIT CORPORATION    
 
           
 
  By:   /s/ Kyle Ross    
 
           
 
  Name:   Kyle Ross    
 
  Title:   President    

 